UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6294


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL LARELL ANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:04-cr-00353-CMC-3)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Larell Anderson, Appellant Pro Se. William Kenneth Witherspoon, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Larell Anderson appeals the district court’s orders denying Anderson’s

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended

by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239,

and denying Anderson’s motion for reconsideration. After reviewing the record, we

conclude that the district court did not abuse its discretion in denying Anderson’s

motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam)

(stating standard of review for § 3582(c)(1)(A)(i) motion). Accordingly, we affirm the

district court’s orders. United States v. Anderson, No. 0:04-cr-00353-CMC-3 (D.S.C.

Sept. 21, 2020; Jan. 15, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2